Citation Nr: 1706268	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disability, to include cardiomyopathy, status post myocardial infarction, coronary bypass.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran had active duty service from October 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file is currently with the RO in Portland, Oregon. 

This case was originally before the Board in February 2013, when the case was remanded in order to afford the Veteran a hearing.  The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in May 2013; a transcript of that hearing is associated with the claims file.  In a July 2013 decision, the Board reopened the claim for service connection for a heart disability and remanded that claim for further development.  During that remand, the Veteran and his spouse participated in a second hearing before the same VLJ in March 2014; a transcript of that hearing is also associated with the claims file.

In a May 2014 decision, the Board denied entitlement to a heart disability.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Veteran and the Secretary of the Department of Veterans Affairs jointly agreed to vacate the Board's May 2014 decision and remand the claim for further development.  The Board subsequently remanded the Veteran's claim in May 2015 for further development, to include associating additional records and to afford the Veteran an additional Board hearing.  A March 2016 supplemental statement of the case was most recently issued again denying the claim, which is now once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for a heart disability.  

As noted above, the Veteran's service connection claim was most recently remanded in May 2015 to obtain additional records and to afford the Veteran an additional hearing before the Board.  Although the additional records were obtained, the Veteran was not afforded the additional hearing as directed.  The Board further notes that under Cook v. Snyder,  No. 15-0873, 2017 WL 405830 (Vet. App. Jan. 31, 2017), a Veteran who received a personal hearing at one stage of the appellate process before the Board is not barred from requesting and receiving a Board hearing during a separate stage of the appellate process before the Board, namely, following a remand from the Court.  The Veteran has requested an additional video hearing with a VLJ.  See November 2016 statement. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be accorded an additional video hearing, as directed in the Board's May 2015 remand.  A hearing before a traveling VLJ or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video hearing before a member of the Board.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record (please note new address), with a copy sent to his attorney.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




